DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/03/2022 which amended claims 1 and 14 and cancelled claims 15-18. Claims 1-8 and 10-14 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regards to claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the lens holder includes a convex and concave structure configured to attach to and be rotated by a jig to adjust the distance between the rotating body and the one or more lens groups. 
This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
In regards to claim 14, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the lens holder includes a convex 
This limitation in combination with the other limitations of claim 14 renders the claim non-obvious over the prior art of record.

Zakoji (US 2017/0205694) discloses a light source device (Figure 2; Light Source Apparatus 2) comprising: 
a light source (Figure 2; First and Second Light Source Unit 102 and 103); 
a rotating body (Figure 2; Phosphor Wheel 80) including a fluorescent light body (Figure 2; Phosphor 34), the fluorescent light body (Figure 2; Phosphor 34) being excited by excitation light (Figure 2; Light Beam Flux BLs) from the light source (Figure 2; First and Second Light Source Unit 102 and 103) to output fluorescent light (see Figure 2 and Paragraph [0074]; wherein it is disclosed that the phosphor 34 contains phosphor particles that absorb laser light as excitation light, converts the excitation light into yellow fluorescence, and allows the fluorescence to exit); 
a motor (Figure 2; Motor M) that drives the rotating body (see Paragraph [0073]; wherein it is disclosed that the motor m rotates the disk 120 of phosphor wheel 80); 
a housing (Figures 3, 4, 8, 9 and 11; Enclosure Member 101) that accommodates the rotating body (see Figures 3, 4, 8, 9 and 11; Paragraph [0087]; wherein it is disclosed that the enclosure member 101 holds the phosphor wheel 80); 
one or more lens groups (Figure 2; First Pickup Lens Unit 26) that gather the excitation light (Figure 2; Light Beam Flux BLs) from the light source (Figure 2; First and Second Light Source Unit 102 and 103) and direct the excitation light (Figure 2; Light 
a lens holder (Figures 4-8; Holder 60) that holds the one or more lens groups (see Figures 4-8 and Paragraph [0095]; wherein it is disclosed that the holder 60 holds the first pickup lens unit 26); 
an adjusting mechanism (Figure 8; Holder 60, Position Adjuster 75 and Enclosure Member 101) that adjusts a distance between the rotating body (Figure 2; Phosphor Wheel 80) and the one or more lens groups (see Figure 8 and Paragraph [0105]; wherein it is disclosed that the position adjuster 75, adjusts the position of the phosphor 34 relative to the first pickup lens unit 26);
a motor holder (Figure 8; Motor Holding Section 76) that holds the motor (see Paragraph [0106]; wherein it is disclosed that the motor holding section 76 holds the motor M).

Tetsuya (JP 2006-093089) discloses a light source device (Figure 2), comprising:
a light source (Figure 2; LED 30);
one or more lens groups (Figure 2; Lens 20) that gather light from the light source (see Figure 2);
an adjusting mechanism (Figure 2; Female Screw Part 22b and Holder 32) that adjusts a distance between the light source (Figure 2; LED 30) and the one or more lens groups (see Figure 2 and Paragraph [0022]; wherein it is disclosed that the LED 30 
a holder (Figure 2; Mounting Cap 22)
a feed screw (Figure 2; Holder 32) that feeds the holder (see Figure 2); wherein the holder (Figure 2; Mounting Cap 22) has an opening for the feed screw (see Figure 2 and Paragraph [0022]; wherein it is disclosed that a female screw part 22b is formed on the center of the bottom surface of the mounting cap 22 and the holder 32 of the LED 30 is screwed to the female screw part 22b), the opening corresponding to the feed screw (see Figure 2 and Paragraph [0022]; wherein it is disclosed that a female screw part 22b is formed on the center of the bottom surface of the mounting cap 22 and the holder 32 of the LED 30 is screwed to the female screw part 22b), and the adjusting mechanism (Figure 2; Female Screw Part 22b and Holder 32) includes a thread provided on each of the feed screw and the opening for the feed screw (see Paragraph [0022]; wherein it is disclosed that a female screw part 22b is formed on the center of the bottom surface of the mounting cap 22 and the holder 32 of the LED 30 is screwed to the female screw part 22b).

Chung (US 2008/0036896) discloses a light source device (Figures 1B and 2), comprising a lens holder (Figure 2; Second Cylinder 16) that holds one or more lens groups (Figure 2; Convex Lens 18), and the lens holder (Figure 2; Second Cylinder 16) includes a convex and concave structure (see Figure 2 and Paragraph [0021]; wherein the convex and concave structure is the inner and outer screw threads) configured to 
The above-mentioned prior art of record, do not expressly disclose that the lens holder includes a convex and concave structure configured to attach to and be rotated by a jig to adjust the distance between the rotating body and the one or more lens groups.
The dependent claims, claims 2-8 and 10-13, are likewise allowable by virtue of their dependency upon allowable independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882